FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           January 27, 2009
                                  TENTH CIRCUIT
                                                                         Elisabeth A. Shumaker
                             __________________________
                                                                             Clerk of Court

 ALVIN PARKER,

           Petitioner - Appellant,

 v.                                                          No. 08-6124
                                                             (W.D. Okla.)
 WALTER DINWIDDIE, Warden,                           (D.Ct. No. 5:08-CV-00114-D)

           Respondent - Appellee.
                          ____________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY
                       AND DISMISSING APPEAL


Before O’BRIEN, McKAY, and GORSUCH, Circuit Judges.



       Alvin Parker, a state prisoner proceeding pro se, 1 seeks a Certificate of

Appealability (COA) to appeal from the denial of his petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. 2 We deny a COA.

                                      I. Background

       Parker filed a habeas corpus petition claiming the Oklahoma Pardon and

Parole Board denied him due process when the Board considered false

       1
        Pro se pleadings are liberally construed. Ledbetter v. City of Topeka, Kan., 318
F.3d 1183, 1187 (10th Cir. 2003)
       2
         Parker originally filed his petition using a § 2254 form but the district court
treated his petition as a § 2241 petition in accordance with Hamm v. Saffle, 300 F.3d
1213, 1216 (10th Cir. 2002).
information in refusing to recommend him for specialized parole. See Okla. Stat.

tit. 57, § 365 (specialized parole). The State responded to Parker's petition with a

motion to dismiss for failure to state a claim upon which relief could be granted.

The magistrate judge issued a report and recommendation recommending the

state's motion be granted because Parker did not have a liberty interest under the

Oklahoma parole statute. Parker objected arguing he had a constitutionally

protected liberty interest under § 365, the specialized parole statute. He claimed

the more specific statute affords rights different from those in the general parole

statute, Okla. Stat. tit. 57, § 332. He further argued, even absent a liberty

interest, he had a due process right not to be denied parole based on false

information. The district court rejected his arguments.

      Parker filed a motion to alter or amend the judgment followed by a motion

to amend his petition to add another claim. The district court denied these

motions and denied Parker's request for a COA. 3 Parker renews his request for a

COA with this Court.

                                   II. DISCUSSION

      A COA is a jurisdictional pre-requisite to our review. Montez v. McKinna,

208 F.3d 862, 867 (10th Cir. 2000). We will issue a COA only if Parker makes a

“substantial showing of the denial of a constitutional right.” 28 U.S.C.


      3
          The district court granted Parker’s motion to proceed in forma pauperis on
appeal.

                                            -2-
§ 2253(c)(2). To make this showing, he must establish that “reasonable jurists

could debate whether . . . the petition should have been resolved [by the district

court] in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quotations omitted).

      The district court denied Parker's petition because the Board's statutory

discretion precluded the creation of a liberty interest in parole. Further, Parker

failed to allege the state officials relied on admittedly false information in the

decision to deny parole.

      The resolution of Parker's claims is not subject to debate.

A. Liberty Interest

      A state's parole statute can create a liberty interest in the expectancy of

parole only when the statute's language and structure sufficiently limits the

discretion of a parole board. See Bd. of Pardons v. Allen, 482 U.S. 369, 381

(1987) (determining a Montana parole statute created a liberty interest in the

expectancy of parole by its use of mandatory language); Greenholtz v. Inmates of

the Neb. Penal & Corr'al. Complex, 442 U.S. 1, 12 (1979) (determining a

Nebraska parole statute's mandatory language created a liberty interest); but see

Jago v. Van Curen, 454 U.S. 14, 20-21 (1981) (Ohio statute did not create a

liberty interest in the expectancy of parole because parole decision is

discretionary).

                                          -3-
       The relevant Oklahoma parole statute provides:

       A.     Persons in the custody of the Department of Corrections
              sentenced for crimes committed prior to July 1, 1998, who
              meet the following guidelines may be considered by the
              Pardon and Parole Board for a specialized parole:

                                   [list of guidelines]4

       B.     Upon an inmate becoming eligible for specialized parole it
              shall be the duty of the Pardon and Parole Board, with or
              without application being made, to cause an examination to be
              made of the criminal record of the inmate and to make inquiry
              into the conduct and the record of the inmate during
              confinement in the custody of the Department of Corrections.

       C.     Upon a favorable finding by the Pardon and Parole Board, the
              Board shall recommend to the Governor that the inmate be
              placed on specialized parole. If approved by the Governor,
              notification shall be made to the Department of Corrections
              that said inmate has been placed on specialized parole.

Okla. Stat. tit., 57 § 365. Citing no authority, Parker argues the words “favorable

finding” in subsection C means a determination that the prisoner met the listed

eligibility requirements. Coupled with the “shall recommend” language of

subsection C, he argues the Board must recommend specialized parole for every

eligible prisoner. He is wrong.

       While the Board is required to make inquiry into the record of every

eligible prisoner, it is not limited to the listed eligibility requirements in reaching


       4
         The guidelines include the prisoner’s relevant projected release date, the
prisoner’s completion of an available educational or rehabilitation program and a
requirement the prisoner is not incarcerated for an offense for which parole is prohibited
pursuant to law.

                                            -4-
a “favorable finding.” Parker's argument ignores the statutory requirement for the

Board to “cause an examination to be made of the criminal record of the inmate

and to make inquiry into the conduct and the record of the inmate during

confinement.” Okla. Stat. tit., 57 § 365(B). Requiring consideration of criminal

records as well as institutional conduct would be a hollow exercise absent

considerable Board discretion in correlating those factors into an ultimate

recommendation. See Boutwell v. Keating, 399 F.3d 1203, 1214 (10th Cir. 2005)

(“[W]hile the statute places restraints on eligibility for [Pre-Parole Conditional

Supervision] placement, it in no way limits the Parole Board's discretion as to

which of the eligible inmates should be recommended.”).

      Even more important is the permissive language of Okla. Stat. tit., 57

§ 365(A): “Persons . . . who meet the . . . guidelines may be considered by the

Pardon and Parole Board for a specialized parole.” (emphasis added). Meeting

the eligibility requirements is a necessary but not always sufficient reason for the

Board to recommend specialized parole. Since the Board has discretion, Parker

has no liberty interest in receiving specialized parole.

B. Reliance on False Information

      Parker failed to sufficiently support his due process claim regarding the

board's reliance on allegedly false information. In Monroe v. Thigpen, the

Eleventh Circuit held although the Alabama parole statute did not confer a liberty

interest in parole, the parole board violated a prisoner's right to due process when

                                          -5-
it relied upon admittedly false information in determining whether to grant parole.

932 F.2d 1437, 1442 (11th Cir. 1991). We have not adopted (and do not now

adopt) the Eleventh Circuit's due process construction but, even if we were to do

so, Parker has not alleged the necessary facts to support his claim.

      The false information alleged by Parker is the testimony of the State's

expert, who has since been discredited. At Parker's trial, the expert averred the

forensic evidence linked Parker to commission of his crime. Parker now seems to

allege the Board's parole decision was based on his guilt, an improper

consideration because the verdict was based on false testimony. We have

previously considered and rejected Parker's claim that he was falsely convicted

based upon tainted expert testimony. Parker v. Sirmons, 237 Fed. Appx. 334

(2007). That determination is not subject to reconsideration in this context.

Not only has Parker failed to show the evidence of his guilt false, he has failed to

allege any facts demonstrating the expert’s testimony was considered by the

Board in denying his parole. Under Monroe, “prisoners do not state a due process

claim by merely asserting that erroneous information may have been used during

their parole consideration.” 932 F.2d 1442 (emphasis added). Other than

connecting Parker to the crime for which he was convicted, he fails to allege how

the expert testimony might be relevant to parole considerations.




                                         -6-
      We DENY Parker’s request for a COA and DISMISS his appeal. The

“Petition for Writ of Extraordinary Writ of Habeas Corpus,” is DENIED.


                                    Entered by the Court:

                                    Terrence L. O’Brien
                                    United States Circuit Judge




                                      -7-